NO. 07-11-0073-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL C

                                   APRIL 29, 2011

                        ______________________________


                      FORD MOTOR COMPANY, APPELLANT

                                          V.

                           SCOTT HARTWELL, APPELLEE


                       _________________________________

            FROM THE 193RD DISTRICT COURT OF DALLAS COUNTY;

             NO. 09-14735-L; HONORABLE CARL GINSBERG, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Ford Motor Company's Unopposed Amended Motion

to Dismiss Appeal in which it represents it no longer wishes to pursue this appeal

against Appellee, Scott Hartwell. Without passing on the merits of the case, the motion

is granted and the appeal is dismissed with prejudice. Tex. R. App. P. 42.1(a)(1). No

agreement by the parties on costs having been presented in the motion, costs will be

taxed against Appellant. Tex. R. App. P. 42.1(d). Having dismissed the appeal at
Appellant's request, no motion for rehearing will be entertained and our mandate will

issue forthwith.


                                             Patrick A. Pirtle
                                                 Justice




                                         2